Citation Nr: 0513375	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from January 1952 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  In January 2002, the RO granted 
a claim of entitlement to a compensable rating for service-
connected hearing loss, right ear, to the extent that it 
assigned a 10 percent rating.  The veteran appealed.  In 
January 2003, the RO granted service connection for hearing 
loss, left ear, and assigned a 10 percent evaluation for 
bilateral hearing loss.  In March 2004, the Board remanded 
the claim for additional development.  

In December 2002, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
April 2003, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  Prior to December 6, 2002, the veteran has no worse than 
level I hearing in his left ear, and level XI hearing in his 
right ear.  

2.  As of December 6, 2002, the veteran has no worse than 
level II hearing in his left ear, and level XI hearing in his 
right ear.  


CONCLUSIONS OF LAW

1.  Prior to December 6, 2002, the criteria for a rating in 
excess of 10 percent for service-connected hearing loss, 
right ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2002).  

2.  As of December 6, 2002, the criteria for a rating in 
excess of 10 percent for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Hearing Loss

The veteran argues that he is entitled to an increased rating 
for service-connected bilateral hearing loss, currently 
evaluated as 10 percent disabling.  

The veteran's service medical records include reports from 
the Surgeon Generals Office which indicate that in March 
1953, during service in Korea, the veteran was treated for 
total deafness in one ear, and partial deafness in the other, 
due to acoustic trauma from weapons fire.  See 38 C.F.R. § 
4.1.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The Board first notes that on May 25, 2001, the veteran filed 
his claim for an increased (compensable) rating for service-
connected right ear hearing loss.  Service connection for 
left ear hearing loss was not in effect at the time he filed 
his claim.  In January 2002, the RO granted a claim of 
entitlement to a compensable rating for service-connected 
hearing loss, right ear, to the extent that it assigned a 10 
percent rating, with an effective date of May 25, 2001.  The 
veteran appealed.  In January 2003, the RO granted service 
connection for left ear hearing loss, with an effective date 
of December 6, 2002.  In its decision, the RO determined that 
the veteran's bilateral hearing loss was 10 percent 
disabling.  Given the foregoing, the issues may be stated as: 
1) whether a rating in excess of 10 percent is warranted for 
service connected hearing loss, right ear, prior to December 
6, 2002, and 2) whether a rating in excess of 10 percent is 
warranted for bilateral hearing loss as of December 6, 2002.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.
A. Prior to December 6, 2002

During the pendency of this appeal there was a change to 38 
U.S.C.A. § 1160.  See Veterans Benefits Act of 2002, Pub. L. 
107-330, Title I, Section 103, 116 Stat. 2821 (effective 
December 6, 2002).  

The veteran is not entitled to consideration of the amended 
statute prior to the established effective date.  See Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002).  Under 38 U.S.C.A. § 1160 (as 
in effect prior to December 6, 2002), implemented at 38 
C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3) provides that total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability 
is for special consideration under that section.  In 
addition, 38 C.F.R. § 4.85(f) (2002) indicated that where 
service connection is in effect for hearing impairment in 
only one ear, the auditory acuity in the nonservice-connected 
ear is considered to be normal unless there is profound 
deafness in that ear.  38 C.F.R. § 4.85(f) further provided 
that a non-service-connected ear will be assigned a Roman 
numeral designation of "I," subject to the provisions of § 
3.383.  

There is no indication that willful misconduct was involved 
in the claimant's nonservice-connected left ear hearing loss.  
However, as discussed below, he does not have total deafness 
in the nonservice-connected left ear.  Therefore, since only 
the veteran's right ear was service-connected prior to 
December 6, 2002, and he was not totally deaf in his left 
ear, the hearing acuity of his left ear must be considered 
normal.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 
1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 
(1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  
Accordingly, a designation of Level "I" is assigned for his 
left ear.  

A VA audiological examination report, dated in May 2001, 
notes that no speech discrimination response was obtained in 
the right ear, and that the right ear could not be tested.  
The report contains audiometric findings that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
N/R
N/R
N/R
N/R
LEFT
N/A
30
40
60
60

A VA audiological examination report, dated in September 
2001, notes that the veteran's right ear (AD) had profound 
loss from 250 Hz to 8 KHz, with no measurable hearing, and 
that the left ear (AS) had normal hearing from 250 Hz to 
1KHz, and mild to severe loss from 1,500 Hz to 8KHz.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105
105
105
105
LEFT
N/A
25
40
60
60

These results show an average decibel loss of 105 in the 
right ear and 46 in the left ear.  A speech recognition 
ability score could not be obtained for the right ear.  
Speech recognition ability for the left ear was 92 percent.  
The report contains a diagnosis for the right ear of profound 
sensorineural hearing loss (SNHL) from 500 Hz to 4,000 Hz, 
and normal compliance of the tympanic membrane with negative 
pressure in the middle ear cavity.  For the left ear, the 
diagnosis was hearing within normal limits from 500 Hz to 
1,000 Hz and mild to moderately severe SNHL from 1,500 Hz to 
4,000 Hz, with excellent speech recognition ability and 
normal middle ear function.  

A report from Enrique A. Vicens, M.D., dated in May 2002, 
notes that the veteran has no hearing in his right ear.  His 
left ear  was noted to have SNHL deafness, with 92 percent 
speech discrimination.  There was no hearing response in the 
right ear.  There was moderate sensori-neural deafness in the 
left ear (this report is not accompanied by audiometric 
findings).  

Assuming a 0 percent speech discrimination score for the 
right ear, the September 2001 results show that the veteran's 
hearing in the right ear is consistent with level XI hearing.  
Since only the veteran's left ear is not service-connected, 
and he is not totally deaf in his left ear, the hearing 
acuity of his left ear is considered normal.  It is therefore 
assigned level I hearing.  38 C.F.R. § 4.85(f); VAOPGCPREC 
32-97.  The Board notes that the same result is obtained if 
the May 2001 report is used and it is assumed that the 
veteran had the highest level of impairment possible in his 
right ear, i.e., a 0 percent speech discrimination score, and 
an average decibel loss of more than 98.  As such, a rating 
in excess of 10 percent is not warranted based on either the 
May 2001 or the September 2001 results.  Id., Tables VI and 
VII.  In addition, as level XI is the highest rating provided 
for, application of 38 C.F.R. § 4.86(a) to the test results 
would not result in a higher rating.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

B. As of December 6, 2002

The only relevant evidence is a VA audio examination report, 
dated in November 2004.  This report contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105
105
105
105
LEFT
N/A
35
45
65
60

These results show an average decibel loss of 105 in the 
right ear and 51 in the left ear.  The speech recognition 
ability score was 0 percent in the right ear and 88 percent 
in the left ear.  The report notes profound SNHL from 250 Hz 
to 8,000 Hz (no measurable hearing) in the right ear, and 
borderline normal hearing at 500 Hz with mild to moderately 
severe SNHL from 1,000 Hz to 8,000 Hz and mildly reduced 
speech recognition ability in the left ear.  

The November 2004 results show that the veteran's hearing in 
the left ear is consistent with level II hearing, and the 
right ear is consistent with level XI hearing.  See 38 C.F.R. 
§ 4.85.  As such, a rating in excess of 10 percent is not 
warranted.  Id., Tables VI and VII.  In addition, application 
of 38 C.F.R. § 4.86(a) to the test results would not result 
in a higher rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  

C. Conclusion

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's decisions, the December 2002 statement 
of the case (SOC), and the January 2005 supplemental 
statement of the case (SSOC), that the evidence did not show 
that the criteria for a higher evaluation for the claimed 
condition had been met.  In addition, the SOC contained the 
full text of 38 C.F.R. § 3.159.  In a letter, dated in April 
2002 (hereinafter "VCAA letter"), the appellant was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was further notified, "You can help us 
with your claim by doing the following: tell us about any 
additional information or evidence that you want us to try to 
get for you."  He was notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The appellant was requested to 
identify all relevant evidence and to complete authorizations 
(VA Forms 21-4138 and 21-4142) for all evidence that he 
desired VA to attempt to obtain.  The Board concludes that 
the discussions in the RO's VCAA letter, the RO's decision, 
the SOC and the SSOC, adequately informed the appellant of 
the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Id.

Regarding the content of the RO's VCAA letters, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  On June 24, 2004, the Court 
withdrew Pelegrini I and issued Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) in its stead.  For 
purposes of the Board's VCAA analysis of the issue on appeal, 
Pelegrini II did not alter Pelegrini I in any significant 
respect.  

The contents of the RO's VCAA letter shows that VA has fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120.  Therefore, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The Board also notes that the RO's VCAA letter was sent to 
the appellant after the RO's decisions that are the bases for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the April 2004 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In summary, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded two VA examinations.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER


A rating in excess of 10 percent for service-connected 
hearing loss is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


